DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on November 23 of 2022, has been entered.  Claims 1, 2, 6, 9, 11 and 14 have been amended.  No claim has been cancelled.  Claim 18 has been added.  Claims 1-18 are still pending in this application, with claims 1 and 18 being independent.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over OHKAWA (U.S. Pat. 6,671,013) in view of OSUMI et al. (U.S. Pat. 10,775,544). 
Regarding independent claim 1 (as best understood), OHKAWA discloses an optical system (as seen in Figure 8) including a light guide member 50 (as seen in Figure 8) having a light-incident surface 52 (as seen in Figure 8), a first surface 54 (as seen in Figure 8), a light-emitting surface 13 (as seen in Figure 2b, and detailed in lines 55-60 of column 5) facing the first surface 54 (surfaces 13 and 14, as seen in Figure 2b), a first end surface (lower surface of element 50, as seen in Figure 8), and a second end surface (upper surface of element 50, as seen in Figure 8) facing the first end surface (as seen in Figure 8); a plurality of prism pieces 20 (as seen in Figure 8) provided on the first surface 54 (as seen in Figure 8), the plurality of prism pieces 20 being configured to reflect, toward the light-emitting surface 13 (as seen in Figure 2b), light passing through an inside of the light guide member 50 (as seen in Figure 10), each of the prism pieces 20 having a longitudinal axis (as seen in Figure 8), wherein the plurality of prism pieces 20 include two or more prism pieces 20 having different inclination angles with respect to the light-incident surface 52 depending on positions of the prism pieces 20 in at least a first direction extending from the first end surface to the second end surface (as seen in Figure 8), and each of the inclination angles of the two or more prism pieces 20 is an angle formed between the first direction and the longitudinal axis of a corresponding prism piece (as seen in Figure 8), each of the inclination angles of the two or more prism pieces 20 increases as the corresponding prism piece 20 is positioned closer to any of the first end surface or the second end surface (angles θn increase as each element 20 gets closer to the ends, as evidenced by Figure 8, see below).

    PNG
    media_image1.png
    788
    982
    media_image1.png
    Greyscale

Figure 8 of U.S. Pat. 6,671,013 (OHKAWA) modified to include common elements disclosed in Figure 2b, and annotated to clearly reference claimed structural elements and features.

OHKAWA fails to explicitly disclose a plurality of collimating lenses disposed on the light-incident surface along the first direction, the plurality of collimating lenses and the light guide member 50 being integrally molded.
However, OSUMI et al. discloses an optical system (as seen in Figure 2) including a light guide member 2 (as seen in Figure 2) with a light-incident surface 2a-1 (as seen in Figure 2), a first surface 2b (as seen in Figure 3), a light emitting surface 2c (as seen in Figure 3) facing the first surface 2b (as seen in Figure 3), a first end surface (lower surface of element 2, as seen in Figure 2), and a second end surface (upper surface of element 2, as seen in Figure 2) facing the first end surface (as seen in Figure 2); a plurality of collimating lenses 4-1 (as seen in Figure 1) disposed on the light-incident surface 2a-1 along a first direction extending from the first end surface to the second end surface (as seen in Figure 1), the plurality of collimating lenses 4-1 being integrally formed (as seen in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art plurality of collimating lenses 4-1 of OSUMI et al. with the patented optical system of OHKAWA, according to known methods, to yield the predictable result of causing incident light to be projected into the light guide member 50 perpendicular to the light-incident surface 52, as taught by OSUMI et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).
Regarding the plurality of collimating lenses 4-1 of OSUMI et al. being integrally formed with the light guide member 50 of OHKAWA, the applicant is advised that it has been long held by the courts that forming in one piece a structure which has formerly been formed in two, or more pieces, if so is desired, would require only ordinary skill. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was made to integrally form the collimating lenses with the light guide member 50 of optical system of OHKAWA as previously modified by OSUMI et al., to achieve the predictable result of simplifying assembly by reducing the number of parts.

Regarding dependent claim 2 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, as previously detailed, with OHKAWA further disclosing the light guide member 50 includes a direct optical path in which the light incident from the light-incident surface 52 is directly reflected by any one of the plurality of prism pieces 20 and emitted from the light-emitting surface 13 (see lines 55-60 of column 5). 

Regarding dependent claim 5 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing the plurality of prism pieces 20 are disposed on a virtual arc on the first surface 54 (arcuate path generally centered on element L5, as seen in Figure 8). 

Regarding dependent claim 7 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing the plurality of prism pieces 20 are disposed on grid points of a virtual grid on the first surface 54 (points of a polar grid, as seen in Figure 8). 

Regarding dependent claim 8 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing a length of each of the plurality of prism pieces 20 is the same for all of the plurality of prism pieces 20 (see lines 31-33 of column 6). 

Regarding dependent claim 14 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing a lighting system including the optical system (as seen in Figure 9); and a plurality of light sources L6/L7 (as seen in Figure 9) arranged in the first direction (as seen in Figure 9); light from the light sources L6/L7 would necessarily be incident on the plurality of collimating lenses of the optical device of OHKAWA as previously modified by OSUMI et al. 

Regarding dependent claim 15 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing the optical system (as seen in Figure 8); and a light source L5 (as seen in Figure 8) that outputs the light incident on the incident surface 52 (as seen in Figure 8). 

Regarding dependent claim 16 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing a display system (as seen in Figure 2b) having the lighting system 10 (as seen in Figure 2b); and a display device PL (as seen in Figure 2b) that receives the light emitted from the lighting system 10 and displays an image (see lines 51-60 of column 5).

Regarding dependent claim 17 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), except a moving object equipped with the display system.
However, the examiner takes Official Notice of the use and advantages of providing moving object with display systems such as the one taught by OHKAWA, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include the known display system of OHKAWA, as previously modified by OSUMI et al., in prior art moving object, to obtain the predictable result of enabling the moving object to display desired images or information. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over OHKAWA (U.S. Pat. 6,671,013) in view of in view of OSUMI et al. (U.S. Pat. 10,775,544), further in view of ASHALL (U.S. Pat. 5,390,436).

Regarding dependent claim 3 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), with OHKAWA further disclosing the plurality of prism pieces 20 include a first set consisting of two prism pieces 20 adjacent to each other in the first direction (any two of elements 20 selected to be close to a center of element 54, as seen in Figure 8), and a second set consisting of two prism pieces 20 positioned farther from a center of the first surface 54 in the first direction than the first set and adjacent to each other in the first direction selected to be close to a center of element 54 (any other two of elements 20 selected to be farther from a center of element 54, as seen in Figure 8).
OHKAWA and OSUMI et al. fail to explicitly disclose, or even suggest in combination, the distance between adjacent prism pieces 20 among the plurality of prism pieces 20 in the first direction being the same for the first set and the second set. 
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the distance between adjacent prism pieces 13 to maintain the distance between adjacent prism pieces 13 the same, while increasing the size of the prism pieces 13 as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form the prism pieces of the optical system of OHKAWA, as previously modified by OSUMI et al., such that the distance between adjacent prism pieces 20 is the same at different distances from the light source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, selecting a same distance would have flown naturally to one of ordinary skill in the art to achieve the predictable result of providing a desired illumination output (i.e. a uniform light output).

Regarding dependent claim 4 (as best understood), the teachings of OHKAWA, OSUMI et al. and SHALL, individually disclose, or suggest in combination, as previously detailed, with ASHALL further disclosing among the plurality of prism pieces 21, the distance in the first direction of the two prism pieces 21 adjacent to each other in the first direction is the same for all of the plurality of prism pieces 21 (see lines 20-26 of column 2). 

Regarding dependent claim 9 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), except a length of each of the plurality of prism pieces becomes larger as the prism piece is positioned closer to both ends of the first surface in the first direction.
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the size of the prism pieces 13 increase as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to increase the length of the prism pieces 20 in the optical system of OHKAWA, as previously modified by OSUMI et al., as the distance from the light source increases, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  In this case, increasing the length of the prism pieces 20 as the distance from the light source increases, would have flown naturally to one of ordinary skill in the art to achieve the predictable result of providing a desired illumination output (e.g. a uniform light output).

Regarding dependent claim 10 (as best understood), the teachings of OHKAWA and OSUMI et al. individually disclose, or suggest in combination, all the limitations of the claim (as previously detailed), except the plurality of prism pieces 20 includes two or more prism pieces 20 having different heights from the first surface 54. 
However, ASHALL teaches a light guide member  10 (as seen in Figure 1) including a plurality of prism pieces 13 (as seen in Figure 1) to direct light from a light source 21 (as seen in Figure 1) towards and output surface. ASHALL further discloses selecting the size of the prism pieces 13 increase as the distance from the light source 21 increases, in order to provide a uniform light output (see lines 20-26 of column 2).
One of ordinary skill in the art at the time the invention was made would have recognized increasing the height of the prism pieces 22 in the optical system of OHKAWA, as previously modified by OSUMI et al., from the first surface 54 was one way to increase the size of such prism pieces, with the other ways being increasing its width, length, or a combination of height/width/length.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to increase the height of the prism pieces 20 in the optical system of OHKAWA, as previously modified by OSUMI et al., as the distance from the light source increases (as suggested by ASHALL), from the finite number of identified and predictable ways to increase the size of such prism pieces 20, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397), to achieve the predictable result of providing a desired illumination output (e.g. a uniform light output).

Regarding dependent claim 11 (as best understood), the teachings of OHKAWA, OSUMI et al. and ASHALL individually disclose or, when combined with the knowledge readily available to one of ordinary skill in the art (as detailed in previous section 34, above), suggest a height of each of the plurality of prism pieces 20 becomes larger as the prism piece 20 is positioned closer to both ends of the first surface 54 in the first direction. 

Allowable Subject Matter
Claim 18 is allowed.

Claims 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments, filed November 23 of 2022, regarding the Examiner’s Rejection of independent claim 1 under 35 USC 102(a)(1) as being anticipated by OHKAWA (U.S.  Pat. 6,671,013), have been carefully considered but are moot in view of the new grounds for rejection presented in the current Office Action (see previous section 6).

Applicant’s arguments, filed November 23 of 2022, regarding the Examiner’s Rejection of dependent claim 6 under 35 USC 103 as unpatentable over OHKAWA (U.S.  Pat. 6,671,013) in view of ASHALL (U.S. Pat. 5,390,436), have been carefully considered, and deemed convincing. The rejection of dependent claim 6 has been withdrawn.

Applicant’s arguments, filed November 23 of 2022, regarding newly presented independent claim 18 (subject matter formerly included in independent claim 1) have been carefully considered, and deemed convincing. No rejection of independent claim 18 has been presented.

Regarding the Examiner’s rejection of claims 2-5, 7-11 and 14-17, the applicant presents no arguments, except stating that such claims depend directly, or indirectly, from independent claim 1, and would be allowable when/if the independent claim is allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-5, 7-11 and 14-17 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875